ROBERTSON, Judge,
dissenting.
Moses DeRamus may not be a “separate household” as most people would understand it, but in my opinion he qualifies for food stamps as an “individual.”
He lives in a non-relative household and is unable to work because of a disabling medical condition. He lives in a separate room without cooking facilities; therefore, his food must be prepared for him. However, because he has no teeth, he cannot eat much of what the host family eats, and his food is purchased and prepared separately. Further, he presently has no other income. I feel that this qualifies him under 7 U.S.C.A. § 2012(i)(1) (West 1988), as “an individual who ..., while living with others, customarily purchases food and prepares meals for home consumption separate and apart from the others.”
Therefore, Moses DeRamus should not be treated more adversely than someone who is able to shop and cook for himself, eat normal meals, and provide a separate household for himself. To do so punishes dependency and defeats the overall purpose of economic aid to the truly dependent.'
Therefore, I respectfully dissent.